ORDER DISMISSING APPEAL
A Petition for Review of a Tribal Trial Court January 8, 2013 Interim Court Order was filed by Appellant Delphine Jimmie, the mother of A.J.R. The Interim Court Order was issued under Title X, Fort Peck Tribes Comprehensive Code of Justice, (“CCOJ”), in three related proceedings.
The Order appealed from is an interim Order, not a final Order. The Interim Court Order states that a consolidated fact-finding hearing will be held in February. Except in limited circumstances which do not apply here, the Court of Appeals is not authorized to review interim Orders. CCOJ Title II, Chapter 2, Section 202 provides, “The jurisdiction of the Court of Appeals shall extend to all appeals from final orders and judgments of the Tribal Court.”
Therefore,
IT IS HEREBY ORDERED, that the appeal is dismissed.